DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on April 18, 2019.  Claims 1 - 11 are pending and examined below.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on April 18, 2019 has been considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Japan on October 26, 2019. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1, and 10 - 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1 and 11 are directed to system claims.  Independent claim 10 is directed to a method claim. Therefore, on its face, each of the independent claims 1, and 10 – 11 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Each of the independent claims 1, and 10 – 11 are also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. § 101, as detailed below.  The independent claim 16 includes the steps of acquiring, and selecting, where these steps under their broadest reasonable interpretation, cover mental processes to collect data and subsequently select portions of that data.
Each of the independent claims 1, and 10 - 11 include the steps of acquiring, and selecting, where these steps under their broadest reasonable interpretation, cover mental processes to collect data and subsequently select portions of that data.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2A
Under Step 2A, Prong One, claims 1, and 10 - 11 recite, in part, methods of performing mental processes to collect data and subsequently select portions of that data.  Specifically, the claimed invention is a method for determining acquiring 
Under Step 2A, Prong One, claims 1, and 10 - 11 recite, in part, performing mental processes by a person of ordinary skill wherein environmental driving data is collected by that person, and then where that person subsequently selects portions of that data to mentally determine how close or proximate that ideal driving environment can be approximated to the acquired driving environment.  Specifically, the claimed invention is a method for performing operations of acquires a driving environment of a vehicle, the driving environment being composed of N-dimensional parameters, where N is an integer of 2 or greater; refers to an ideal driving driver model representing an ideal driving environment region in an N-dimensional coordinate system; and selects one ideal driving environment included in the ideal driving environment region based on a distance between an ideal driving environment in the ideal driving environment region and the acquired driving environment of the vehicle in the N-dimensional coordinate system.  Other than reciting a computing device and display, a user interface and computing system, nothing in the claims precludes the steps from being directed to mental processes performed by a person of ordinary skill wherein environmental driving data is collected by that person, and then where that person subsequently selects portions of that data to mentally determine how close or proximate that ideal driving environment can be approximated to the acquired driving environment.

EVALUATING WHEREHTER A JUDICIAL EXCEPTION IS INTEGRATED INTO A PRACTICAL APPLICATION
Under Step 2A, Prong Two, the “methods of using mathematical operations and mental processes” judicial exception is not integrated into a practical application.  For example, claims 1, and 10 – 11 recites the additional elements of acquiring, selecting, and executing on a computer. These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use (e.g., computers) does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements where a non-transitory machine-readable recording medium that stores a program that causes a computer to executes; acquiring a vehicle driving environment composed of N-dimensional parameters, where N is an integer of 2 or greater; referring to an ideal driving driver model indicating an ideal driving environment region in an N-dimensional coordinate system; and selecting one ideal driving environment included in the ideal driving environment region based on a distance between the ideal driving environment region and the acquired vehicle driving environment in the N-dimensional coordinate system; is not integrated into the claims as a whole, claims 1, and 10 - 11 are directed to an abstract idea.

TWO-PART ANALYSIS FOR ABSTRACT IDEAS- STEP 2B
Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application (i.e., Step 2A, Prong Two), the additional element of limiting the use of the idea to one particular environment (i.e., a computer) employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1, and 10 - 11 are not patent eligible. 
Dependent claims 2 - 19 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2 - 9, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 for the same reasons as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the abstract idea.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0336587 A1 to INOUE et al. (herein after "Inoue") in view of Foreign Patent No. JP2007024599A to TAKAO (herein after "Takao").

As to Claim 1,
Inoue is considered to disclose an information processing system comprising at least one processor (see Figs. 1, 3, information acquisition unit 20), wherein the at least one processor: 
acquires a driving environment of a vehicle, the driving environment being composed of N-dimensional parameters, where N is an integer of 2 or greater (see Figs. 1 - 3, information acquisition unit 20, and ¶0079 - ¶0080, "in Step S101, the information acquisition unit 20 of the driving assist device 1 acquires various kinds of information required to calculate the weight coefficient w. The information acquisition unit 20 recognizes the traveling environment of the vehicle and the traveling state of the vehicle on the basis of various kinds of information such as the acquired map information... The driving scene determination unit 21 sets the traveling section (for example, a straight road section or a curve section) the driving scene determination unit 21 may set a plurality of traveling sections at a time. "  Emphasis added.

    PNG
    media_image1.png
    426
    582
    media_image1.png
    Greyscale

In Fig. 2, Inoue teaches a process method, wherein in step S101, various kinds of N-dimensional parameters and data from actual vehicle environment is acquired --> then proceeds to contrast N-dimensional parameters and data from actual vehicle environment in Steps 102 & 103); 
refers to an ideal driving driver model representing an ideal driving environment region in an N-dimensional coordinate system (see Figs. 1, 4 - 5, 8, 11, Target traveling state calculation unit 26, and ¶0089, "Step S202, the target traveling state calculation unit 26 calculates the target traveling state which is a driving assist control target on the basis of the traveling environment of the vehicle M recognized by the information acquisition unit 20. The target traveling state calculation unit 26 may calculate the target traveling state of the vehicle M, using the traveling state of the vehicle M, the map information, and other information, in addition to the traveling environment of the vehicle M."  

    PNG
    media_image2.png
    344
    485
    media_image2.png
    Greyscale

In Fig. 4, Inoue teaches a process method, wherein in step S201, various kinds of N-dimensional parameters is acquired --> then proceeds to Steps 202 & 203, wherein a target vehicle traveling state and ideal driving environment is calculated.)
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein it selects one ideal driving environment included in the ideal driving environment region based on a distance between an ideal driving environment in the ideal driving environment region and the acquired driving environment of the vehicle in the N-dimensional coordinate system.
Therefore, Takao’s DAS is introduced to combine with Inoue’s DAS wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state to cure the gaps that Inoue has in disclosing the claimed invention.

Takao’s DAS further teaches wherein it selects one ideal driving environment included in the ideal driving environment region based on a distance between an ideal driving environment in the ideal driving environment region and the acquired driving environment of the vehicle in the N-dimensional coordinate system.  (See Figs. 1 - 3, ¶0012, ¶0020, ¶0033 - ¶0035, and ¶0038.   In particular, see Figs. 2-3, ¶0012,  ¶0034 - ¶0035, and ¶0038.  See ¶0012, "display means displays not only the display of the vehicle stoptable range but also information indicating the distance or time until the vehicle stops corresponding to the stoptable range"  See ¶0034 - ¶0035, "when the user sets the departure point and the purpose, the map data is used to search for the optimum route from the departure point to the destination, and the vehicle is guided and guided along the search route... even when the route is not set, the current location of the vehicle is detected based on the signal from the position detector 1, and the matching process is performed so as to come to the position on the road of the map data... the control circuit 8 performs a process of displaying the current location mark and its surrounding map on the display device 10 by superimposing the stoptable range when the vehicle decelerates according to the vehicle speed."  

    PNG
    media_image3.png
    261
    314
    media_image3.png
    Greyscale

In ¶0038, Takao teaches a process method, wherein in step S14, the vehicle's current location is detected and plotted by position detector 1  --> then proceeds to Step S15, 
    PNG
    media_image4.png
    395
    433
    media_image4.png
    Greyscale

wherein "a mark indicating the current location and a map around the current location are displayed" --> then proceeds to Step S16, wherein the stoptable range of the vehicle is calculated, gradually widens, and is visualized as the vehicle approaches the ideal stop position.)

As to Claim 10,
Inoue is considered to disclose an information processing method (see Figs. 1 - 5, 8, information acquisition unit 20) comprising: 
acquiring a vehicle driving environment composed of N-dimensional parameters, where N is an integer of 2 or greater (see Figs. 1 - 3, information acquisition unit 20, and ¶0079 - ¶0080, "in Step S101, the information acquisition unit 20 of the driving assist device 1 acquires various kinds of information required to calculate the weight coefficient w. The information acquisition unit 20 recognizes the traveling environment of the vehicle and the traveling state of the vehicle on the basis of various kinds of information such as the acquired map information... The driving scene determination unit 21 sets the traveling section (for example, a straight road section or a curve section)The driving scene determination unit 21 may set a plurality of traveling sections at a time. "  Emphasis added.

    PNG
    media_image1.png
    426
    582
    media_image1.png
    Greyscale

In Fig. 2, Inoue teaches a process method, wherein in step S101, various kinds of N-dimensional parameters and data from actual vehicle environment is acquired --> then proceeds to contrast N-dimensional parameters and data from actual vehicle environment in Steps 102 & 103);  
referring to an ideal driving driver model indicating an ideal driving environment region in an N-dimensional coordinate system.  (See Figs. 1, 4 - 5, 8, 11, Target traveling state calculation unit 26, and ¶0089, "Step S202, the target traveling state calculation unit 26 calculates the target traveling state which is a driving assist control target on the basis of the traveling environment of the vehicle M recognized by the information acquisition unit 20. The target traveling state calculation unit 26 may calculate the target traveling state of the vehicle M, using the traveling state of the vehicle M, the map information, and other information, in addition to the traveling environment of the vehicle M."  

    PNG
    media_image2.png
    344
    485
    media_image2.png
    Greyscale

In Fig. 4, Inoue teaches a process method, wherein in step S201, various kinds of N-dimensional parameters is acquired --> then proceeds to Steps 202 & 203, wherein a target vehicle traveling state and ideal driving environment is calculated.)
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein it selects one ideal driving environment included in the ideal driving environment region based on a distance between an ideal driving environment in the ideal driving environment region and the acquired driving environment of the vehicle in the N-dimensional coordinate system.
On the other hand, Takao’s DAS further teaches wherein it selects one ideal driving environment included in the ideal driving environment region based on a distance between an ideal driving environment in the ideal driving environment region and the acquired driving environment of the vehicle in the N-dimensional coordinate system.  (See Figs. 1 - 3, ¶0012, ¶0020, ¶0033 - ¶0035, and ¶0038.   In particular, see 

    PNG
    media_image3.png
    261
    314
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    433
    media_image4.png
    Greyscale

wherein "a mark indicating the current location and a map around the current location are displayed" --> then proceeds to Step S16, wherein the stoptable range of the vehicle is calculated, gradually widens, and is visualized as the vehicle approaches the ideal stop position.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state with the vehicle “stoptable” range to an ideal environment / target destination point (see ¶0034 – ¶0035, and ¶0038), as taught by Takao.  Motivation for combining the above element(s) can include, but are not limited to:  provide an on-vehicle navigation device for efficient, safe arrival at a target location under optimal vehicle environment and / or road surface conditions.

Claims 2, 4 –  8, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0336587 A1 to INOUE et al. (herein after "Inoue") in view of Foreign Patent No. JP2007024599A to TAKAO (herein after "Takao"), and further in view of U.S. Patent Application Publication No. 2017/0008521 A1 to BRAUNSTEIN et al. (herein after "Braunstein").

As to Claim 2,
Modified Inoue substantially discloses the information processing system according to claim 1.
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein the at least one processor causes a display to display recommendation information for bringing the driving environment of the vehicle closer to the selected ideal driving environment.
Therefore, Braunstein’s DAS is introduced to combine with Inoue’s DAS, in view of Takao’s DAS, to cure the gaps that Inoue has in disclosing the claimed invention.
In Braunstein’s DAS, he presents an autonomous vehicle and DAS wherein “based on the current location of vehicle 7145 and heading 7425, among other factors, a path that vehicle 7415 is expected to travel, such as predicted path 7430, may be determined. FIG. 74 also depicts predetermined road model trajectory 7435, which may 
While Takao (see ¶0035), discusses ideal driving environments, Braunstein provides more clarification wherein the at least one processor causes a display to display recommendation information for bringing the driving environment of the vehicle closer to the selected ideal driving environment.  (See Figs. 1, 16, 21, ¶0008, ¶0173,  ¶0274, ¶0415, ¶0420, ¶0455 - 0456.  In particular, see Fig. 16, and ¶0274, "User interface 170 may be equipped with one or more processing devices configured to provide and receive information to or from a user and process that information for use by, for example, applications processor 180...  user interface 170 may include a display." See ¶0455 - ¶0456.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, with the ideal driving environment recommendation and display system, as taught by Braunstein.  Doing so, brings the driving environment of the vehicle closer to the selected ideal driving environment.


As to Claim 4,
Modified Inoue substantially discloses the information processing system according to claim 2 or 3.
 wherein when selecting the ideal driving environment, the at least one processor selects an ideal driving environment having the shortest distance with the driving environment of the vehicle from the ideal driving environment region.
Takao’s DAS, on the other hand, teaches wherein when selecting the ideal driving environment, the at least one processor selects an ideal driving environment having the shortest distance with the driving environment of the vehicle from the ideal driving environment region. (See Figs. 1, 5, and 7, and ¶0037, "the ideal stop distance calculated in step S12 is corrected, and the distance at which the brake pedal can be operated to stop at the shortest and the distance at which the vehicle can stop at the longest are calculated."  In Figs. 5, and 7, 

    PNG
    media_image5.png
    450
    243
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    468
    226
    media_image6.png
    Greyscale

Takao teaches a process method, wherein in step S12, the vehicle's current location is detected, environmental parameters are considered, and evaluated respective to the driver's acceleration habit, and then proceeds to --> Step S13, wherein the proceeding parameters are compiled and calculated, and then proceeds to come proximate to the ideal position / environment region in the shortest timeframe.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state with the vehicle “stoptable” range to an ideal environment / target destination point (see ¶0034 – ¶0035, and ¶0038), as taught by 

As to Claim 5,
Modified Inoue substantially discloses the information processing system according to claim 2, wherein information for recommending that a driver of the vehicle changes a driving operation amount that is at least one of a steering angle and a depression amount of a brake or an accelerator.  (See Figs. 1, “brake pedal sensor -5”, 8 - 9, 11, “steering angle calculation unit – 44”,  “acceleration sensor – 11”, ¶0048, “The brake control unit 15 is an electronic unit which controls the brake system of the vehicle. For example, a hydraulic brake system can be used as the brake system of the vehicle. The brake control unit 15 adjusts hydraulic pressure applied to the hydraulic brake system to control braking force applied to the wheels. The brake control unit 15 controls the braking force applied to the wheels in response to a control signal from the driving assist ECU 2.”  See ¶0066, "the target traveling state calculation unit 26 calculates a state in which the vehicle is decelerated to a predetermined target vehicle speed at the entrance of a curve (for example, a target vehicle speed.")
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein when the at least one processor causes the display to display the recommendation information, the at least one processor determines, as the recommendation information. 

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, with the ideal driving environment recommendation and display system, as taught by Braunstein.  Doing so, brings the driving environment of the vehicle closer to the selected ideal driving environment.

As to Claim 6,
Modified Inoue substantially discloses the information processing system according to claim 5.
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein the at least one processor calculates a difference between the driving environment of the vehicle and the selected ideal driving environment, and 
when the at least one processor causes the display to display the recommendation information, 
the at least one processor specifies the driving operation amount for reducing the difference, and 
determines the recommendation information indicating a current driving operation amount and the specified driving operation amount.
Takao’s DAS, on the contrary, discloses wherein the at least one processor calculates a difference between the driving environment of the vehicle and the selected ideal driving environment.  (See Figs. 1, 5, and 7, and ¶0037, "the ideal stop distance calculated in step S12 is corrected, and the distance at which the brake pedal can be operated to stop at the shortest and the distance at which the vehicle can stop at the longest are calculated."  In Figs. 5, and 7, Takao teaches a process method, wherein in step S12, the vehicle's current location is detected, environmental parameters are considered, and evaluated respective to the driver's acceleration habit, and then proceeds to --> Step S13, wherein the proceeding parameters are compiled and calculated, and then proceeds to come proximate to the ideal position / environment region in the shortest timeframe.) 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the 

Conversely, Braunstein’s DAS teaches wherein when the at least one processor causes the display to display the recommendation information (see Figs. 1, 16, 21, ¶0008, ¶0173,  ¶0274, ¶0415, ¶0420, ¶0455 - 0456.  In particular, see Fig. 16, and ¶0274, "User interface 170 may be equipped with one or more processing devices configured to provide and receive information to or from a user and process that information for use by, for example, applications processor 180...  user interface 170 may include a display." See ¶0455 - ¶0456), the at least one processor specifies the driving operation amount for reducing the difference (see Fig. 37, ¶0628 - ¶0636.  In particular, see ¶0629, "Tail alignment is a method of aligning an autonomous vehicle's heading with a pre-existing model of the path based on information regarding the path over which the vehicle has already traveled."  See ¶0632, "FIG. 37 illustrates vehicle 200 (which may be an autonomous vehicle) travelling on road segment 3700 in which the disclosed systems and methods for navigating vehicle 200 using tail alignment may be used.”  See ¶0636, "processing unit 110 may be configured to determine a transformation (i.e., rotation and potentially translation) such that an error between the traveled trajectory 3720 and the predetermined road model trajectory 3710 may be reduced.”  Emphasis added.  Braunstein teaches reducing driving burden through 

    PNG
    media_image7.png
    493
    434
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, with the ideal driving environment recommendation and display system, as taught by Braunstein.  Doing so, brings the driving environment of the vehicle closer to the selected ideal driving environment.

As to Claim 7,
Modified Inoue substantially discloses the information processing system according to claim 2, 
wherein the at least one processor (see ¶0035, processor, central processing unit): 
refers to a plurality of the ideal driving driver models indicating ideal driving environment regions that are different from one another in the N- dimensional coordinate system.  (See Figs. 1, 4 - 5, 8 Target traveling state calculation unit 26, and ¶0089, "Step S202, the target traveling state calculation unit 26 calculates the target traveling state which is a driving assist control target on the basis of the traveling environment of the vehicle M recognized by the information acquisition unit 20. The target traveling state calculation unit 26 may calculate the target traveling state of the vehicle M, using the traveling state of the vehicle M, the map information, 
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein the system causes the display to display, on the display, a plurality of the ideal driving environment regions that are different from one another and 
a point indicating the driving environment of the vehicle.
Conversely, Braunstein’s DAS teaches wherein the system causes the display to display, on the display, a plurality of the ideal driving environment regions that are different from one another (see Figs. 1, 16, 21, ¶0008, ¶0173,  ¶0274, ¶0415, ¶0420, ¶0455 - 0456.  In particular, see Fig. 16, and ¶0274, "User interface 170 may be equipped with one or more processing devices configured to provide and receive information to or from a user and process that information for use by, for example, applications processor 180...  user interface 170 may include a display." See ¶0455 - ¶0456) and a point indicating the driving environment of the vehicle.  (See ¶0113, and ¶0162.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the 

As to Claim 8,
Modified Inoue substantially discloses the information processing system according to claim 7. 
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein when the point is located within a first region that is any one of a plurality of the ideal driving environment regions, 
the at least one processor displays, on the display, an icon indicating that the driving environment of the vehicle is an ideal driving environment corresponding to the first region.
On the other hand, Takao’s DAS teaches wherein when the point is located within a first region that is any one of a plurality of the ideal driving environment regions.  (See Figs. 1 - 3, ¶0012, ¶0020, ¶0033 - ¶0035, and ¶0038.   In particular, see Figs. 2-3, ¶0012, ¶0034 - ¶0035, and ¶0038.  See ¶0012, "display means displays not only the display of the vehicle stoptable range but also information indicating the distance or time until the vehicle stops corresponding to the stoptable range"  See ¶0034 - ¶0035, "when the user sets the departure point and the purpose, the map data is used to search for 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state with the vehicle “stoptable” range to an ideal environment / target destination point (see ¶0034 – ¶0035, and ¶0038), as taught by Takao.  Motivation for combining the above element(s) can include, but are not limited to:  providing an on-vehicle navigation device for efficient, safe arrival at a target location under optimal vehicle environment and / or road surface conditions.

Conversely, Braunstein’s DAS teaches wherein the at least one processor displays, on the display, an icon indicating that the driving environment of the vehicle is 
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, with the ideal driving environment recommendation and display system, as taught by Braunstein.  Doing so, brings the driving environment of the vehicle closer to the selected ideal driving environment.

As to Claim 11,
Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state discloses acquiring a vehicle driving environment composed of N-dimensional parameters, where N is an integer of 2 or greater(see Figs. 1 - 3, information acquisition unit 20, and ¶0079 - ¶0080, "in Step S101, the information acquisition unit 20 of the driving assist device 1 acquires various kinds of information The driving scene determination unit 21 sets the traveling section (for example, a straight road section or a curve section)The driving scene determination unit 21 may set a plurality of traveling sections at a time."  Emphasis added.

    PNG
    media_image1.png
    426
    582
    media_image1.png
    Greyscale

In Fig. 2, Inoue teaches a process method, wherein in step S101, various kinds of N-dimensional parameters and data from actual vehicle environment is acquired --> then proceeds to contrast N-dimensional parameters and data from actual vehicle environment in Steps 102 & 103); 
referring to an ideal driving driver model representing an ideal driving environment region in an N-dimensional coordinate system.  (See Figs. 1, 4 - 5, 8, 11, Target traveling state calculation unit 26, and ¶0089, "Step S202, the target 

    PNG
    media_image2.png
    344
    485
    media_image2.png
    Greyscale

In Fig. 4, Inoue teaches a process method, wherein in step S201, various kinds of N-dimensional parameters is acquired --> then proceeds to Steps 202 & 203, wherein a target vehicle traveling state and ideal driving environment is calculated.)
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest a non-transitory machine-readable recording medium that stores a program that causes a computer to execute,
wherein it selects one ideal driving environment included in the ideal driving environment region based on a distance between an ideal driving environment in the ideal driving environment region and the acquired driving environment of the vehicle in the N-dimensional coordinate system. 
While Inoue discusses a computer that executes instructions to perform the described DAS, Braunstein provides more clarification regarding a non-transitory machine-readable recording medium that stores a program that causes a computer to execute.  (See Figs. 1, 29 - 30, 51, 55, and ¶0120, "a non-transitory computer-readable medium may include instructions that are executable by at least one processor to cause the at least one processor to perform a method. The method may include determining a navigational maneuver for the vehicle based, at least in part, on a comparison of a motion of the vehicle with respect to a predetermined model representative of a road segment; receiving from a camera, at least one image representative of an environment of the vehicle.")
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state with the non-transitory machine-readable recording medium, as taught by Braunstein.

Takao’s DAS teaches wherein it selects one ideal driving environment included in the ideal driving environment region based on a distance between an ideal driving environment in the ideal driving environment region and the acquired driving 

    PNG
    media_image3.png
    261
    314
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    395
    433
    media_image4.png
    Greyscale

wherein "a mark indicating the current location and a map around the current location are displayed" --> then proceeds to Step S16, wherein the stoptable range of the vehicle is calculated, gradually widens, and is visualized as the vehicle approaches the ideal stop position.)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state with the vehicle “stoptable” range to an ideal environment / target destination point (see ¶0034 – ¶0035, and ¶0038), as taught by Takao.  Motivation for combining the above element(s) can include, but are not limited to:  providing an on-vehicle navigation device for efficient, safe arrival at a target location under optimal vehicle environment and / or road surface conditions.


Claims 3 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2015/0336587 A1 to INOUE et al. (herein after "Inoue") in view of Foreign Patent No. JP2007024599A to TAKAO (herein after "Takao"), in view of U.S. Patent Application Publication No. 2017/0008521 A1 to BRAUNSTEIN et al. (herein after "Braunstein"), and further in view of U.S. Patent Application Publication No. 2018/0105186 A1 to MOTOMURA et al. (herein after "Motomura") 
  
As to Claim 3,
Modified Inoue substantially discloses the information processing system according to claim 2, wherein the N-dimensional parameters include at least one of a vehicle speed, a steering angle, an inter-vehicular distance, and a relative speed, as a parameter.  (See Figs. 8 - 9, 11, steering angle calculation unit - 44,  acceleration sensor - 11, ¶0066, "the target traveling state calculation unit 26 calculates a state in which the vehicle is decelerated to a predetermined target vehicle speed at the entrance of a curve (for example, a target vehicle speed.")
However, Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, does not teach or suggest wherein the N-dimensional parameters include at least an inter-vehicular distance, as a parameter.
 Inoue’s DAS, in view of Takao and Braunstein’s DAS’, to cure the gaps that Inoue has in disclosing the claimed invention.
In Motomura’s DAS, he presents a DAS which estimates a driving conduct detection that detects a vehicle environment state, which is at least one of surroundings of a vehicle and a driving state of the vehicle; a behavior learning unit configured to cause a neural network to learn a relationship between the vehicle environment state detected by the detector and a behavior of the vehicle implemented after the vehicle environment state; and a behavior estimation unit configured to estimate a behavior of the vehicle.  (See Figs. 1, 4, and Abstract.)
Motomura further teaches wherein the N-dimensional parameters includes at least an inter-vehicular distance, as a parameter.  (See Fig. 35, ¶0354, ¶0502, ¶0508.  In particular, see ¶0508, “The residual adjacent lane length DRda for the host vehicle is a parameter indicating the probability that the host vehicle will change lanes to an adjacent lane… the inter-vehicle distance DRba between the leading vehicle and the host vehicle… the DRda is DRba. The residual adjacent lane length DRda for the host vehicle is detected by, for example, a sensor or radar.”)
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, wherein it includes an inter-vehicular distance as one of an additional N-dimensional parameter, as taught by Motomura.  Motivation for combining the above element(s) can include, but are not limited to:  providing an on-

As to Claim 9,
Modified Inoue substantially discloses the information processing system according to claim 2, and includes
wherein the at least one processor (see Fig. 1, and ¶0035, ECU 2, which includes a central processing unit). 
While Inoue discusses driving history and a driving history storage unit 22 (see Fig. 1, and 0063), Motomura provides more clarification regarding modeling, based on a degree of similarity between driving behavior histories of a plurality of model drivers and a driving behavior history of a driver driving the vehicle, 
driving behavior histories of at least one or more model drivers from among the driving behavior histories of the plurality of model drivers, constructs an ideal behavior driver model indicating a relationship between behaviors of vehicles driven by the at least one or more model drivers and a travel environment; and 
estimates a behavior associated with a travel environment of the vehicle driven by the driver in the constructed ideal behavior driver model as a behavior of the vehicle.

It would have been obvious to one having ordinary skill in the art before the time the invention was filed to provide Inoue’s driving assistance system (DAS) wherein it performs driving assist control for the vehicle on the basis of the traveling state of the vehicle and the target traveling state, with DAS which estimates a driving conduct that 

Conclusion                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661